TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00225-CR


                              Daniel Wayne Bennett, Appellant

                                               v.

                                 The State of Texas, Appellee


              FROM THE 119TH DISTRICT COURT OF CONCHO COUNTY
        NO. DIS-18-01982, THE HONORABLE MIKE FREEMAN, JUDGE PRESIDING



                                          ORDER


PER CURIAM

               Appellant Daniel Wayne Bennett filed his notice of appeal on May 11, 2021. The

reporter’s record was due on August 31, 2021. On December 14, 2021, the clerk’s office granted

Ms. Audie Pritchard’s fourth request for an extension of time to file the reporter’s record,

specifying that the record should be filed on or before December 30, 2021. Given that this was

the fourth extension, we order Ms. Pritchard to file the reporter’s record in this cause no later

than December 30, 2021. See Tex. R. App. P. 37.3(a). Failure to file the record will result in

Ms. Pritchard being called before the Court to show cause why she should not be held in

contempt of this order.

               It is ordered on December 17, 2021.



Before Justices Goodwin, Baker, and Smith

Do Not Publish